Exhibit 10.4

Execution Version

INTELLECTUAL PROPERTY MATTERS AGREEMENT

THIS INTELLECTUAL PROPERTY MATTERS AGREEMENT (this “IP Agreement”) is made and
entered into effective as of March 4, 2016 (the “Effective Date”), by and among
The Manitowoc Company, Inc., a Wisconsin corporation (“Manitowoc ParentCo”), and
Manitowoc Foodservice, Inc., a Delaware corporation and wholly-owned subsidiary
of Manitowoc ParentCo (“SpinCo”). Capitalized terms used and not otherwise
defined in this IP Agreement have the meanings ascribed to such terms in Article
1 of the Separation Agreement (defined below).

RECITALS

WHEREAS, Manitowoc ParentCo has determined that it would be appropriate,
desirable and in the best interests of Manitowoc ParentCo and Manitowoc
ParentCo’s shareholders to separate the Foodservice Business from Manitowoc
ParentCo;

WHEREAS, Manitowoc ParentCo and SpinCo are entering simultaneously herewith into
a Master Separation and Distribution Agreement to implement the separation of
the business operations of SpinCo from Manitowoc ParentCo (the “Separation
Agreement”);

WHEREAS, Manitowoc ParentCo and the Foodservice Business both make use of
various elements of intellectual property and this IP Agreement is intended to
set forth the principal arrangements between them regarding the distribution of,
rights to and use of certain such intellectual property.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows:

ARTICLE 1

DEFINITIONS

The following terms, as used in this IP Agreement, have the following meanings:

“Acquired Party” has the meaning set forth in Section 3.2(f) of this IP
Agreement.

“Common Mark” means the graphical representation of a solid circle (both colored
red and black and white) with the letter “M” of the word MANITOWOC superimposed
thereon printed in the font as seen below:

 

LOGO [g150497ex10_4pg001a.jpg]   and   LOGO [g150497ex10_4pg001b.jpg]

“Disclosing Party” has the meaning set forth in Section 3.5 of this IP
Agreement.

“Distribution” means the distribution to holders of shares of Manitowoc ParentCo
common stock all of the outstanding shares of SpinCo common stock held by
Manitowoc ParentCo.



--------------------------------------------------------------------------------

“Effective Date” has the meaning set forth in the preamble to this IP Agreement.

“IP Agreement” means this Intellectual Property Matters Agreement, entered into
by and between Manitowoc ParentCo and SpinCo and effective as of the Effective
Date, as such may be amended from time to time.

“Manitowoc ParentCo” has the meaning set forth in the preamble to this IP
Agreement.

“Manitowoc ParentCo Domains” means the domain name/uniform resource locator
“manitowoccranes.com”

“Manitowoc ParentCo Facebook Account” has the meaning set forth in Section 5.2
of this IP Agreement.

“Manitowoc ParentCo Fields of Use” means the design, manufacture, promotion and
sale of industrial cranes, tower cranes, mobile hydraulic cranes, telescoping
cranes, lattice-boom crawler cranes, vehicles, boom trucks and equipment, parts
and accessories for the foregoing, and repair, maintenance and refurbishing
services for the foregoing.

“Manitowoc ParentCo Google+ Account” has the meaning set forth in Section 5.7 of
this IP Agreement.

“Manitowoc ParentCo LinkedIn Account” has the meaning set forth in Section 5.3
of this IP Agreement.

“Manitowoc ParentCo Patents” means patents and patent applications identified in
Schedule A which represents the patent assets around the world of the parties
for innovations generally in the Manitowoc ParentCo Fields of Use.

“Manitowoc ParentCo Trademarks” means trademarks and trademark registration
applications identified in Schedule B which represent marks around the world of
the parties generally used in the promotion and sale of products and services
within the Manitowoc ParentCo Fields of Use.

“Manitowoc ParentCo Twitter Accounts” has the meaning set forth in Section 5.1
of this IP Agreement.

“Manitowoc ParentCo Works” means works of authorship (a) related to the
Manitowoc ParentCo Fields of Use; and (b) subject to protection under the
Copyright laws of at least one country around the world.

“Manitowoc ParentCo YouTube Accounts” has the meaning set forth in Section 5.6
of this IP Agreement.

“Objecting Party” has the meaning set forth in Section 3.2(f) of this IP
Agreement.

“Other Party” has the meaning set forth in Section 3.5 of this IP Agreement.

 

2



--------------------------------------------------------------------------------

“Separation Agreement” has the meaning set forth in the recitals to this IP
Agreement.

“Shared Domain Name” means the domain name/uniform resource locator
“Manitowoc.com”

“SpinCo” has the meaning set forth in the preamble to this IP Agreement.

“SpinCo Domain” means the domain name/uniform resource locator
“manitowocfoodservice.com”

“SpinCo Facebook Accounts” has the meaning set forth in Section 5.2 of this IP
Agreement.

“SpinCo Fields of Use” means the design, manufacture, promotion, sale, repair
and engineering design services for commercial and industrial food equipment
including (i) food preparation equipment, (ii) primary cooking and warming
equipment, (iii) refrigeration and freezing equipment and ice machines,
(iv) food serving equipment, (v) beverage dispensing equipment, (vi) kitchen
tools and cookware, (vii) food holding, storage and handling equipment,
(viii) tabletop food service items and servingware, (ix) furnishings and décor
for food serving establishments (x) custom fabrication services for food
preparation and serving equipment and accessories and (xi) food merchandizing
and display coolers and freezers; parts and accessories for the foregoing, and
repair, maintenance and refurbishing services for the foregoing.

“SpinCo Google+ Account” has the meaning set forth in Section 5.7 of this IP
Agreement.

“SpinCo Group” means, as of any time of determination (whether before or after
the Distribution), the group consisting of (i) SpinCo, (ii) each entity that is
a subsidiary of SpinCo as of the time of determination, (iii) each entity that
is not a subsidiary of SpinCo as of a time of determination before the
Distribution but that later becomes a subsidiary of SpinCo by the time of the
Distribution, and (iv) each entity that becomes an affiliate (other than a
subsidiary) of SpinCo after the Distribution.

“SpinCo Instagram Account” has the meaning set forth in Section 5.5 of this IP
Agreement.

“SpinCo LinkedIn Accounts” has the meaning set forth in Section 5.3 of this IP
Agreement.

“SpinCo Patents” means patents and patent applications identified in Schedule C
which represents the patent assets around the world of the parties for
innovations generally in the SpinCo Fields of Use.

“SpinCo Pinterest Account” has the meaning set forth in Section 5.4 of this IP
Agreement.

“SpinCo Trademarks” means trademarks and trademark registration applications
identified in Schedule D which represent marks around the world of the parties
generally used in the promotion and sale of products and services within SpinCo
Fields of Use.

 

3



--------------------------------------------------------------------------------

“SpinCo Twitter Accounts” has the meaning set forth in Section 5.1 of this IP
Agreement.

“SpinCo Use Term” has the meaning set forth in Section 3.2(c) of this IP
Agreement.

“SpinCo Works” means works of authorship (a) related to the SpinCo Fields of
Use; and (b) subject to protection under the Copyright laws of at least one
country around the world.

“SpinCo YouTube Accounts” has the meaning set forth in Section 5.6 of this IP
Agreement.

ARTICLE 2

PATENTS

Section 2.1 Patents. Manitowoc ParentCo (or a subsidiary of Manitowoc ParentCo)
is believed to be the owner of record for the Manitowoc ParentCo Patents.
Similarly, SpinCo Group is believed to be the owner of record for the SpinCo
Patents. Therefore, the parties believe that ownership of the patent assets
relevant to the Distribution have already been allocated to the respective
parties. The parties also believe that there is no current practical business
need for Manitowoc ParentCo to practice the inventions protected by SpinCo
Patents and similarly no current practical business need for SpinCo to practice
the inventions protected by the Manitowoc ParentCo Patents.

Section 2.2 Assignment by SpinCo Group. To the extent that SpinCo Group owns or
has any right or interest in any Manitowoc ParentCo Patent, SpinCo Group hereby
assigns and agrees to assign to Manitowoc ParentCo, any and all rights it
possesses in the Manitowoc ParentCo Patent(s). SpinCo Group agrees to execute
and cause its employees and agents to execute any and all documents reasonably
necessary to implement the terms of this Section.

Section 2.3 Assignment by Manitowoc ParentCo. To the extent that Manitowoc
ParentCo owns or has any right or interest in any SpinCo Patent, Manitowoc
ParentCo hereby assigns and agrees to assign to SpinCo, any and all rights it
possesses in the SpinCo Patent(s). Manitowoc ParentCo agrees to execute and
cause its employees and agents to execute any and all documents reasonably
necessary to implement the terms of this Section.

Section 2.4 Cross Licensing. If after the Effective Date of this IP Agreement,
it is determined that one party does in fact have a reasonable business need to
practice the patented invention of the other party, then the parties agree to
cooperate with one another to put in place a commercially reasonable
royalty-free, perpetual, worldwide license agreement permitting use of the
patented innovation within the fields of use of the licensing party. Any license
agreement entered into pursuant to this Section 2.4: (a) shall have the same
effective date as the effective date of the Separation Agreement and (b) shall
provide for a term of use that ends on or before the second anniversary of the
effective date of the Separation Agreement.

ARTICLE 3

TRADEMARKS

Section 3.1 Trademarks. Manitowoc ParentCo (or a subsidiary of Manitowoc
ParentCo) is believed to be the owner of record for the Manitowoc ParentCo
Trademarks. Similarly, SpinCo

 

4



--------------------------------------------------------------------------------

Group is believed to be the owner of record for the SpinCo Trademarks.
Therefore, the parties believe that ownership of the vast majority of the
trademarks assets relevant to the Distribution have already been allocated to
the respective parties. The parties also believe that, except as expressly
provided herein, there is no current practical business need for Manitowoc
ParentCo to use the SpinCo Trademarks and similarly no current practical
business need for SpinCo to use the Manitowoc ParentCo Trademarks.

Section 3.2 Common Mark.

(a) Use of Common Mark. For the past several years, Manitowoc ParentCo has made
use of the Common Mark in conjunction with products and services falling within
the scope of the Manitowoc ParentCo Fields of Use and, similarly, SpinCo Group
has made use of the Common Mark in conjunction with products and services
falling within the scope of the SpinCo Fields of Use. Following the execution of
this IP Agreement, it is anticipated that for a limited period of time both
Manitowoc ParentCo and SpinCo will continue to make use of the Common Mark in
their respective Fields of Use in accordance with this IP Agreement. Due to the
appreciable differences between the goods and services of the respective Fields
of Use, the different consumer base for the respective Fields of Use, the
different trade channels for promotion and use of the Common Mark in the
respective Fields of Use, the sophistication of the respective consumers in each
of the Fields of Use, along with other factors, the Parties believe that they
can each continue to use the Common Mark in their respective Fields of Use,
subject to the terms of this IP Agreement, without the potential for any
consumer confusion.

(b) Ownership. Notwithstanding anything else in this IP Agreement, the Parties
hereby acknowledge and agree that Manitowoc ParentCo (or one of its
subsidiaries) is the sole owner of the Common Mark, and to the extent that any
member of SpinCo Group may have acquired any ownership or other rights to the
Common Mark anywhere in the world and at any point in the past, that SpinCo
Group member hereby assigns and agrees to assign to Manitowoc ParentCo (or one
of its subsidiaries) any and all rights it may have in the Common Mark and all
goodwill and rights related thereto immediately prior to the date the SpinCo
Group member is contributed to SpinCo. In exchange, Manitowoc ParentCo grants to
SpinCo and the members of SpinCo Group a royalty-free license to use the Common
Mark within the SpinCo Fields of Use and for the duration of the SpinCo Use Term
(as set forth in Section 3.2(c) below).

(c) License. Manitowoc ParentCo hereby grants to SpinCo a royalty-free license
to use the Common Mark in conjunction with promotion, marketing, sale and
distribution of products within the SpinCo Fields of Use. The term of this
license shall extend to the anniversary of the Effective Date in the year 2018
(the “SpinCo Use Term”). In using the Common Mark, SpinCo shall maintain the
high level of quality of goods and services already associated with the Common
Mark in the SpinCo Fields of Use.

 

5



--------------------------------------------------------------------------------

(d) Future Use. The Parties agree that it is not in their best interests for
both Parties to continue to use the Common Mark indefinitely. Therefore, subject
to Section 3.2(f) below, SpinCo agrees that it will cease any and all use of the
Common Mark, regardless of the goods or services of use, no later than the end
of the SpinCo Use Term. After this date, SpinCo will cease all use of the Common
Mark and will take no further action to renew, prosecute or otherwise maintain
any trademark application or registration for the Common Mark or any mark
incorporating the distinctive graphical elements thereof. Notwithstanding this
section:

(i) SpinCo shall not be liable for, and shall not be required to take any action
with respect to, any products or packaging manufactured by SpinCo and bearing
the Common Mark that were sold or distributed by SpinCo prior to the end of the
SpinCo Use Term even though such products may remain in the stream of commerce
following the end of the SpinCo Use Term; and

(ii) SpinCo shall not be required to cease use of the Common Mark at the end of
the SpinCo Use Term, and shall be entitled to continue use of the Common Mark
following the end of the SpinCo Use Term pursuant to a continuing royalty-free
license, if, prior to the end of the SpinCo Use Term, Manitowoc ParentCo is
required to cease use of the Common Mark pursuant to Section 3.2(f) below.

(e) Cooperation. To the extent necessary, the Parties agree to cooperate with
one another to implement the terms of this Section 3.2, including but not
limited to executing commercially reasonable letters of consent or coexistence
agreements.

(f) Revocation of Rights of Use. In the event that a Party (the “Acquired
Party”) is acquired by, merges with, or otherwise comes under the direct control
of an entity which the other Party (the “Objecting Party”) determines, using its
reasonable discretion, to be a competitor of the Objecting Party, then the
Acquired Party agrees that it shall cease any and all use of the Common Mark.
Within thirty (30) days after the public announcement of the consummation of an
acquisition, merger or the like, the Acquired Party shall provide written notice
to the Objecting Party of the public details of the transaction. Within thirty
(30) days after receipt of the written notice from the Acquired Party, the
Objecting Party shall provide written notice to Acquired Party if the Objecting
Party objects to the continued use of the Common Mark under this Section 3.2(f).
If the Objecting Party does not timely provide such written notice, the
Objecting Party will be conclusively deemed not to object. No more than nine
(9) months after receipt of the written notice from the Objecting Party, the
Acquired Party will cease any and all use of the Common Mark and will take no
further action to prosecute, maintain or renew any registration around the world
for the Common Mark.

Section 3.3 Exclusivity.

(a) SpinCo Exclusive Fields of Use. For the SpinCo Use Term (subject to
Section 3.2), SpinCo has the exclusive right throughout the world to use the
Common Mark in connection with the SpinCo Fields of Use. Manitowoc ParentCo
shall not use for itself, or grant a right to or otherwise license any third
party to use, the Common Mark and/or a confusingly similar likeness or variation
thereof in connection with the SpinCo Fields of Use, except as otherwise
permitted in this IP Agreement or otherwise agreed upon in writing by the
parties.

(b) Manitowoc ParentCo Exclusive Fields of Use. Manitowoc ParentCo has the
exclusive right throughout the world to use the Common Mark in connection with
the Manitowoc ParentCo Fields of Use. SpinCo shall not use for itself, or grant
a right to or otherwise license any third party to use, the Common Mark and/or a
confusingly similar likeness or variation thereof in connection with the
Manitowoc ParentCo Fields of Use, except as otherwise permitted in this IP
Agreement or otherwise agreed upon in writing by the parties.

 

6



--------------------------------------------------------------------------------

Section 3.4 Conflicting Registrations. SpinCo agrees not to adopt, seek or file
for registration of any new trademarks incorporating distinctive graphical
elements of the Common Mark.

Section 3.5 Enforcement of Rights. Each Party (the “Disclosing Party”) agrees to
use reasonable efforts to inform the other (the “Other Party”) if the Disclosing
Party learns of any proposed or actual adoption, use or registration of any
trademark, trade name or corporate name which could infringe or impair the Other
Party’s rights in the Common Mark. The Disclosing Party agrees to provide, at
the Other Party’s expense, any and all information and assistance reasonably
requested concerning such infringements. As the owner of the Common Mark,
Manitowoc ParentCo shall have the first right and opportunity to bring action
against an alleged infringer of the Common Mark and SpinCo agrees to fully
cooperate in this regard. Should Manitowoc ParentCo elect not to take action
against an alleged infringer, SpinCo may conduct, at its own expense, and with
the right to all recoveries, such litigation as SpinCo deems necessary to
challenge the alleged infringement, provided that Manitowoc ParentCo is first
given thirty (30) days written notice of SpinCo’s intention to initiate
litigation. In the event that SpinCo initiates litigation after providing such
notice, Manitowoc ParentCo agrees to be named as a party to the action, but only
to the extent legally required in order to provide a basis for the action.
SpinCo may not settle such action or enter into any other agreement affecting
the Common Mark and/or Manitowoc ParentCo’s rights in the Common Mark without
Manitowoc ParentCo’s written approval.

Section 3.6 Cooperation. The parties, being familiar with the marketplace in
which their respective marks are used and will be used, believe that the use of
their respective marks and the Common Mark have not and are not likely to cause
any confusion, mistake or deception. The parties agree to cooperate and consult
with one another in good faith should future conditions or developments create
confusion or a likelihood of confusion arising from use of the Common Mark. The
parties further agree to cooperate with each other and take reasonable steps to
(a) avoid confusion that may arise in the future and (b) put in place limited
alternative arrangements to facilitate the registration and use of their
respective marks in relation to their respective goods and services solely in
jurisdictions where trademark laws may frustrate the parties’ intentions,
including commercially reasonable royalty-free, perpetual licenses in those
jurisdictions where trademark laws do not permit multiple parties to own the
same mark for use on potentially similar or related goods and services.

Section 3.7 Consent. Each party consents to the other party’s use of the term
MANITOWOC in trademarks, service marks, domain names, trade names or social
media identifiers used by such other party in such other party’s Fields of Use.
Each consenting party further agrees not to challenge, oppose or object to the
use and registration within the other party’s Fields of Use of any trademark,
service mark, domain name, trade name or social media identifier based upon the
use of graphical elements of the Common Mark and/or the term MANITOWOC.

ARTICLE 4

DOMAIN NAMES/UNIFORM RESOURCE LOCATORS

Section 4.1 Parties’ Domains. Manitowoc ParentCo (or a subsidiary of Manitowoc
ParentCo) is the owner of record for the Manitowoc ParentCo Domain. Similarly,
SpinCo Group is the owner of record for the SpinCo Domain. Therefore, ownership
of the domain name assets relevant to the Distribution has already been
allocated to the respective parties.

 

7



--------------------------------------------------------------------------------

Section 4.2 Ownership of Shared Domain. Manitowoc ParentCo (or a subsidiary of
Manitowoc ParentCo) is the owner of record for the Shared Domain and Manitowoc
ParentCo shall remain the sole owner of the Shared Domain. To the extent that
SpinCo Group has any ownership or control over the Shared Domain, it hereby
assigns and agrees to assign to Manitowoc ParentCo all right, title and interest
in the Shared Domain. SpinCo Group agrees to cooperate with Manitowoc ParentCo
to implement the terms of this Section.

Section 4.3 Use of Shared Domain. As the owner of the Shared Domain, Manitowoc
ParentCo shall have the right to control the content and formatting of the
content appearing on the Shared Domain. Notwithstanding the foregoing, for a
term of two (2) years from the Effective Date, Manitowoc ParentCo agrees to
maintain on the Shared Domain a direct link to the SpinCo Domain or another
domain supplied by SpinCo. In the event that the content of the materials
accessible on the linked SpinCo domain name is, at the sole but reasonable
discretion of Manitowoc ParentCo, commercially inappropriate or unprofessional
or may reflect adversely on Manitowoc ParentCo or the consumer goodwill inherent
in any of the Manitowoc ParentCo Trademarks, Manitowoc ParentCo’s obligation to
maintain such link shall terminate.

ARTICLE 5

SOCIAL MEDIA

Section 5.1 Twitter. Manitowoc ParentCo (or a subsidiary of Manitowoc ParentCo)
is the owner of record for and currently has control over the Twitter accounts
having the Twitter handles “@ManitowocCo” and “@MTWCoCareers” (collectively, the
“Manitowoc ParentCo Twitter Accounts”). SpinCo Group is the owner of record for
and currently has control over the Twitter accounts having the Twitter handles
“@MTWFS,” “@MTWFSCulinary,” “@MTWFSsocial,” “@MTWFSTrends,” “@MTWFSMarketing,”
“@Convotherm,” “@MerrychefMTWFS,” “@FrymasterMTWFS, “@IceMTWFS,”
“@DelfieldMTWFS,” “@Cleveland MTWFS,” “@KolpakMTWFS,” “@LincolnMTWFS,”
“@GarlandMTWFS” and “@MercoMTWFS” (collectively, the “SpinCo Twitter Accounts”).
The foregoing Twitter account information represents the only Twitter accounts
and handles owned or used by the parties. Therefore, ownership of the Twitter
account assets relevant to the Distribution has already been allocated to the
respective parties. The parties agree that, following the Distribution, there is
(a) no current practical business need for Manitowoc ParentCo to use or have
access to the SpinCo Twitter Accounts and, similarly, (b) no current practical
business need for SpinCo to use or have access to the Manitowoc ParentCo Twitter
Accounts.

Section 5.2 Facebook. Manitowoc ParentCo (or a subsidiary of Manitowoc ParentCo)
is the owner of record for and currently has control over the Facebook account
having the name “Manitowoc Company” (the “Manitowoc ParentCo Facebook Account”).
SpinCo Group is the owner of record for and currently has control over the
Facebook accounts having the names “Manitowoc Foodservice,” “Convotherm,”
“Merrychef,” “Frymaster,” and “Manitowoc Ice” (collectively, the “SpinCo
Facebook Accounts”). The foregoing Facebook account information represents the
only Facebook accounts and account names owned or used by the parties.
Therefore, ownership of the Facebook account assets relevant to the Distribution
has already been allocated to the respective parties. The parties agree that,
following the Distribution, there is (a) no current practical business need for
Manitowoc ParentCo to use or have access to the SpinCo Facebook Accounts and,
similarly, (b) no current practical business need for SpinCo to use or have
access to the Manitowoc ParentCo Facebook Account.

 

8



--------------------------------------------------------------------------------

Section 5.3 LinkedIn. Manitowoc ParentCo (or a subsidiary of Manitowoc ParentCo)
is the owner of record for and currently has control over the LinkedIn account
having the name “The Manitowoc Company” (the “Manitowoc ParentCo LinkedIn
Account”). SpinCo Group is believed to be the owner of record for and currently
has control over the LinkedIn accounts having the names “Manitowoc Foodservice,”
“Convotherm Elektrogeräte” and “Merrychef Ltd./Manitowoc” (collectively, the
“SpinCo LinkedIn Accounts”). The foregoing LinkedIn account information
represents the only LinkedIn accounts and account names owned or used by the
parties. Therefore, ownership of the LinkedIn account assets relevant to the
Distribution has already been allocated to the respective parties. The parties
agree that, following the Distribution, there is (a) no current practical
business need for Manitowoc ParentCo to use or have access to the SpinCo
LinkedIn Accounts and, similarly, (b) no current practical business need for
SpinCo to use or have access to the Manitowoc ParentCo LinkedIn Account.

Section 5.4 Pinterest. Manitowoc ParentCo does not own or maintain any Pinterest
accounts. SpinCo Group is the owner of record for and currently has control over
the Pinterest account having the name “Manitowoc FS” (the “SpinCo Pinterest
Account”). The foregoing Pinterest account information represents the only
Pinterest accounts and account names owned or used by the parties. Therefore,
ownership of the Pinterest account assets relevant to the Distribution has
already been allocated to the respective parties. The parties agree that,
following the Distribution, there is no current practical business need for
Manitowoc ParentCo to use or have access to the SpinCo Pinterest Account.

Section 5.5 Instagram. Manitowoc ParentCo does not own or maintain any Instagram
accounts. SpinCo Group is the owner of record for and currently has control over
the Instagram account having the name “MTWFS” (the “SpinCo Instagram Account”).
The foregoing Instagram account information represents the only Instagram
accounts and account names owned or used by the parties. Therefore, ownership of
the Instagram account assets relevant to the Distribution has already been
allocated to the respective parties. The parties agree that, following the
Distribution, there is no current practical business need for Manitowoc ParentCo
to use or have access to the SpinCo Instagram Account.

Section 5.6 YouTube. Manitowoc ParentCo (or a subsidiary of Manitowoc ParentCo)
is the owner of record for and currently has control over the YouTube accounts
having the user names “Manitowoc2400” and “manitowoccranes” (collectively, the
“Manitowoc ParentCo YouTube Accounts”). SpinCo Group is the owner of record for
and currently has control over the YouTube accounts having the user names
“manitowocfs” and “MerrychefTV” and the YouTube channel having the name
“Convotherm” (collectively, the “SpinCo YouTube Accounts”). The foregoing
YouTube account information represents the only YouTube accounts and account
names owned or used by the parties. Therefore, ownership of the YouTube account
assets relevant to the Distribution has already been allocated to the respective
parties. The parties agree that, following the Distribution, there is (a) no
current practical business need for Manitowoc ParentCo to use or have access to
the SpinCo YouTube Accounts and, similarly, (b) no current practical business
need for SpinCo to use or have access to the Manitowoc ParentCo YouTube
Accounts.

Section 5.7 Google+. Manitowoc ParentCo (or a subsidiary of Manitowoc ParentCo)
is the owner of record for and currently has control over the Google+ account
having the name “Manitowoc Cranes” (the “Manitowoc ParentCo Google+ Account”).
SpinCo Group is the owner of record for and currently has control over the
Google+ account having the name “ManitowocFS” (the “SpinCo Google+ Account”).
The foregoing Google+ account information represents the only

 

9



--------------------------------------------------------------------------------

Google+ accounts and account names owned or used by the parties. Therefore,
ownership of the Google+ account assets relevant to the Distribution have
already been allocated to the respective parties. The parties agree that,
following the Distribution, there is (a) no current practical business need for
Manitowoc ParentCo to use or have access to the SpinCo Google+ Account and,
similarly, (b) no current practical business need for SpinCo to use or have
access to the Manitowoc ParentCo Google+ Account.

ARTICLE 6

COPYRIGHTS

Section 6.1 Copyrights. Because neither Manitowoc ParentCo nor SpinCo own any
registered copyrights, there is no assignment or distribution of registered
copyright rights necessary as part of the Distribution. The parties also agree
that there is no current practical business need for Manitowoc ParentCo to copy
or use any of the SpinCo Works and similarly no current practical business need
for SpinCo Group to copy or use any of the Manitowoc ParentCo Works.

Section 6.2 Assignment by SpinCo Group. To the extent that SpinCo Group owns or
has any right or interest in any Manitowoc ParentCo Work, SpinCo Group hereby
assigns to Manitowoc ParentCo any and all rights it possesses in the Manitowoc
ParentCo Work(s). SpinCo Group agrees to execute and cause its employees and
agents to execute any and all documents reasonably necessary to implement the
terms of this Section.

Section 6.3 Assignment by Manitowoc ParentCo. To the extent that Manitowoc
ParentCo owns or has any right or interest in any SpinCo Work, Manitowoc
ParentCo hereby assigns to SpinCo, any and all rights it possesses in the SpinCo
Work(s). Manitowoc ParentCo agrees to execute and cause its employees and agents
to execute any and all documents reasonably necessary to implement the terms of
this Section.

Section 6.4 Cross Licensing. If after the Effective Date of this IP Agreement,
either party reasonably determines it has a business need to copy, use or
distribute the Works of the other party, then the parties will cooperate with
one another to put in place a commercially reasonable royalty-free, perpetual
license agreement permitting such use of the Work within the fields of use of
the applicable party.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Governing Law. The internal laws of the State of Wisconsin (without
reference to its principles of conflicts of law) govern the construction,
interpretation and other matters arising out of or in connection with this IP
Agreement and each of the exhibits and schedules hereto (whether arising in
contract, tort, equity or otherwise).

Section 7.2 Jurisdiction. If any Dispute (as defined in the Separation
Agreement) arises out of or in connection with this IP Agreement, except as
expressly contemplated by another provision of this IP Agreement, the parties
irrevocably (a) consent and submit to the co-exclusive jurisdiction of federal
and state courts located in Wisconsin and in Florida, (b) waive any objection to
that choice of forum in Wisconsin or in Florida based on venue or to the effect
that the forum is not convenient, and (c) WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHT TO TRIAL OR ADJUDICATION BY JURY.

 

10



--------------------------------------------------------------------------------

Section 7.3 Dispute Resolution. Each party stipulates that, if any Dispute (as
defined in the Separation Agreement) arises out of or in connection with this IP
Agreement, such dispute or disagreement shall be resolved in accordance with
Section 7.3 of the Separation Agreement, the terms of which are incorporated by
reference herein.

Section 7.4 Notices. Each party giving any notice required or permitted under
this IP Agreement will give the notice in writing and use one of the following
methods of delivery to the party to be notified, at the address set forth below
or another address of which the sending party has been notified in accordance
with this Section 7.4 as follows: (i) personal delivery; (ii) facsimile or
telecopy transmission with a reasonable method of confirming transmission;
(iii) commercial overnight courier with a reasonable method of confirming
delivery; or (iv) pre-paid, United States of America certified or registered
mail, return receipt requested. Notice to a party is effective for purposes of
this IP Agreement only if given as provided in this Section 7.4 and will be
deemed given on the date that the intended addressee actually receives the
notice.

(a) If to Manitowoc ParentCo:

The Manitowoc Company, Inc.

2400 South 44th Street

Manitowoc, Wisconsin 54220

United States of America

Attention: General Counsel

Facsimile: (920) 652-9777

(b) If to SpinCo:

Manitowoc Foodservice, Inc.

2227 Welbilt Boulevard

New Port Richey, Florida 34655

United States of America

Attention: General Counsel

Facsimile: (727) 569-1271

Section 7.5 Binding Effect and Assignment. This IP Agreement shall bind and
benefit the parties and their respective successors and assigns. No party may
assign any of its rights or delegate any of its obligations under this IP
Agreement without the written consent of the other party which consent may be
withheld in such other party’s sole and absolute discretion, and any assignment
or attempted assignment in violation of the foregoing will be null and void.

Section 7.6 Severability. If any provision of this IP Agreement is determined to
be invalid, illegal or unenforceable, the remaining provisions of this IP
Agreement will remain in full force, if the essential terms and conditions of
this IP Agreement for each party remain valid, binding and enforceable.

Section 7.7 Entire Agreement. This IP Agreement, together with the Separation
Agreement and each of the exhibits and schedules appended hereto and thereto,
constitutes the final agreement between the parties, and is the complete and
exclusive statement of the parties’ agreement on the matters contained herein
and therein. All prior and contemporaneous negotiations and agreements among the
parties with respect to the matters contained herein and therein are superseded

 

11



--------------------------------------------------------------------------------

by this IP Agreement and the Separation Agreement, as applicable. In the event
of any conflict between (a) any provision in this Separation Agreement, on the
one hand, and (b) any subject matter specific provision in this IP Agreement, on
the other hand, the subject matter specific provisions in the IP Agreement will
control over the provisions in the Separation Agreement, as applicable.

Section 7.8 Counterparts. The parties may execute this IP Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. The signatures of
the parties need not appear on the same counterpart. The delivery of signed
counterparts by facsimile or email transmission that includes a copy of the
sending party’s signature is as effective as signing and delivering the
counterpart in person.

Section 7.9 Amendment. The parties may amend this IP Agreement only by a written
agreement signed by each party to be bound by the amendment and that identifies
itself as an amendment to this IP Agreement.

Section 7.10 Waiver. The parties may waive a provision of this IP Agreement only
by a writing signed by the party intended to be bound by the waiver. A party is
not prevented from enforcing any right, remedy or condition in the party’s favor
because of any failure or delay in exercising any right or remedy or in
requiring satisfaction of any condition, except to the extent that the party
specifically waives the same in writing. A written waiver given for one matter
or occasion is effective only in that instance and only for the purpose stated.
A waiver once given is not to be construed as a waiver for any other matter or
occasion. Any enumeration of a party’s rights and remedies in this IP Agreement
is not intended to be exclusive, and a party’s rights and remedies are intended
to be cumulative to the extent permitted by law and include any rights and
remedies authorized in law or in equity.

Section 7.11 Authority. Each party represents to the other party that (a) it has
the corporate or other requisite power and authority to execute, deliver and
perform this IP Agreement, (b) the execution, delivery and performance of this
IP Agreement have been duly authorized by all necessary corporate or other
action, (c) this IP Agreement has duly and validly executed and delivered, and
(d) this IP Agreement is a legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and general equity principles.

Section 7.12 Construction of Agreement.

(a) Where this IP Agreement states that a party “will” or “shall” perform in
some manner or otherwise act or omit to act, it means that the party is legally
obligated to do so in accordance with this IP Agreement, as applicable.

(b) The captions, titles and headings included in this IP Agreement are for
convenience only, and do not affect this IP Agreement’s construction or
interpretation. When a reference is made in this IP Agreement to an Article or a
Section, exhibit or schedule, such reference will be to an Article or Section
of, or an exhibit or schedule to, this IP Agreement unless otherwise indicated.

 

12



--------------------------------------------------------------------------------

(c) The words “including,” “includes,” or “include” are to be read as listing
non-exclusive examples of the matters referred to, whether or not words such as
“without limitation” or “but not limited to” are used in each instance.

(d) Any reference in this IP Agreement to the singular includes the plural where
appropriate. Any reference in this IP Agreement to the masculine, feminine or
neuter gender includes the other genders where appropriate.

(e) This IP Agreement is not to be construed for or against any party based on
which party drafted any of the provisions of this IP Agreement. The language
used in this IP Agreement is the language chosen by the parties to express their
mutual intent, and no provision of this IP Agreement will be interpreted for or
against any party because that party or its attorney drafted the provision.

(f) This IP Agreement is for the sole benefit of the parties hereto and, does
not, and is not intended to, confer any rights or remedies in favor of any
person other than the parties signing this IP Agreement.

Section 7.13 Termination. This IP Agreement may be terminated at any time prior
to the Distribution by and in the sole discretion of the Manitowoc ParentCo
Board of Directors without the approval of any person or entity, including
SpinCo, in which case no party will have any liability of any kind to any other
party by reason of this IP Agreement. After the Distribution, this IP Agreement
may not be terminated except by an agreement in writing signed by each of the
parties to this IP Agreement.

[Signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Intellectual Property Matters
Agreement to be executed on its behalf by a duly authorized officer effective as
of the date first set forth above.

 

MANITOWOC PARENTCO: THE MANITOWOC COMPANY, INC. By:  

/s/ Carl J. Laurino

Name:   Carl J. Laurino Title:   Senior Vice President and Chief Financial
Officer SPINCO: MANITOWOC FOODSERVICE, INC. By:  

/s/ Maurice D. Jones

Name:   Maurice D. Jones Title:   Senior Vice President, General Counsel and
Secretary

[Signature page to IP Matters Agreement]